Citation Nr: 0508106	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $12,714, attributable to 
payments made from April 1999 through September 2000.


REPRESENTATION

Appellant represented by:	John W. Geelan, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1976.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2000 rating decision, which denied waiver of 
recovery of an overpayment of pension benefits in the amount 
of $30,502.  In a March 2003 decision, the Board found, in 
part, that $17,788 of the pension overpayment (attributable 
to payments made from February 1997 through March 1999) was 
not properly created, and thus the veteran did not owe this 
amount.  However, the Board also held that the remainder of 
the pension overpayment, in the amount of $12,714 
(attributable to payments made from April 1999 through 
September 2000) was properly created, and that the veteran 
was not entitled to waiver of recovery of this amount.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In an October 2003 joint 
motion, the parties (the veteran and the VA Secretary) 
requested the CAVC to vacate and remand only that portion of 
the the Board's decision which denied waiver of recovery of 
the overpayment of pension benefits in the amount of $12,714 
(attributable to payments made from April 1999 through 
September 2000).  An October 2003 CAVC order granted the 
joint motion.  The Board remanded the case to the RO in 
January 2004, and it has returned for further adjudication.    


FINDING OF FACT

The veteran intentionally failed to accurately report his 
income beginning in April 1999 in order to receive VA pension 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of a pension overpayment in the amount of 
$12,714, attributable to the period from April 1999 through 
September 2000, is precluded because of bad faith on the part 
of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable duty to notify and other procedural matters

The Veterans Claims Assistance Act of 2000 (VCAA), with its 
expanded duties to notify and assist, does not apply to cases 
involving waiver of recovery of overpayment claims, because 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, while the provisions of the 
VCAA are relevant to a different chapter (i.e., Chapter 51, 
Title 38, United States Code).  See Lueras v. Principi, 18 
Vet. App. 435, 438-439 (2004); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

In waiver of recovery of overpayment cases, VA must notify 
the payee (i.e., the veteran in this case) of the 
indebtedness, and provide a statement of the right of the 
payee to submit an application for a waiver and a description 
of the procedures for submitting the application.  38 
U.S.C.A. § 5302(a).  In the present case, this notification 
requirement was fulfilled by an October 2000 letter to the 
veteran.  

The October 2003 Joint Remand noted that the Board's March 
2003 decision had improperly considered evidence not 
previously reviewed by the RO.  The Board remanded this case 
in January 2004 so that the RO could review the evidence in 
question and issue a supplemental statement of the case 
(which it did in September 2004).

In December 2001, the veteran testified via videoconference 
before a veterans law judge who is no longer employed by the 
Board.  In a February 2005 letter, the veteran was asked if 
he wanted an additional hearing before a different veterans 
law judge.  He was advised that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  Later 
that month, the veteran responded in writing that he did not 
want an additional hearing.

The Board is satisfied that the applicable notice 
requirements have been fulfilled, and that no other 
procedural matters bar its consideration of the veteran's 
claim.

II.  Waiver of recovery

The March 2003 Board decision found, in part, that $17,788 of 
an assessed pension overpayment, attributable to payments 
made from February 1997 through March 1999, was not properly 
created, and thus the veteran did not owe this amount.  
However, the Board also held that the remainder of the 
pension overpayment, in the amount of $12,714 (attributable 
to payments made from April 1999 through September 2000), was 
properly created.  As noted in the Joint Remand, the sole 
remaining issue is whether the veteran is entitled to waiver 
of the recovery of this $12,714 overpayment.  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  "Bad 
faith" is defined by regulation as follows: 

. . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense. Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2).

In June 1992, the veteran filed a claim for VA nonservice-
connected pension, asserting that he was permanently and 
totally disabled.

By an August 1997 rating decision, the RO found the veteran 
to be permanently and totally disabled for pension purposes.  
The RO thereafter developed evidence to determine whether he 
met the income requirements for pension.  In an August 1997 
letter, the RO asked him to provide income information for 
the period from July 1992 to the present date.  In September 
1997, he reported that he had not received any income during 
this time period, and that he was not currently receiving any 
income.

In October 1997, he was awarded pension benefits, with first 
payment effective in July 1992, in an amount which was based 
on no countable income.  (He was given a large lump sum for 
retroactive benefits, and was also awarded ongoing monthly 
benefits.)  The award notification letter, dated in October 
1997, informed him that the pension benefit was paid to make 
up the difference between countable annual income and the 
maximum annual pension rate.  He was informed that his award 
was based on countable annual income of $0 (including no 
Social Security Administration (SSA) benefits, earnings, or 
other forms of income).  He was further informed that the 
rate of pension was directly related to his and his family's 
income, that adjustment to his payments must be made whenever 
the income changed, and that the VA must be notified 
immediately if he received any income from any source other 
than that shown, or if there were any changes in the income 
shown.  He was further informed that failure to report income 
changes could result in the creation of an overpayment.

In 2000, VA learned that the veteran had been receiving SSA 
benefits, and in October 2000, the RO retroactively adjusted 
the veteran's pension award, effective in February 1997, to 
account for SSA benefits received from that date.  This 
action resulted in the creation of an overpayment in the 
calculated amount of $30,502.

Subsequently, information from the SSA was received which 
showed that the veteran filed a claim for SSA benefits in 
1995 and began receiving SSA benefits in March 1999, as the 
result of a November 1998 decision which determined he had 
been disabled (for SSA purposes) since the time he filed his 
claim.  Accordingly, when SSA payments commenced in 1999, he 
received a lump sum payment which reflected SSA payments due 
for the previous years.  The total amount of benefits was 
$42,452; however, this included $9,936 which was withheld for 
"attorney fees and/or SSI offset."  The veteran received a 
monetary payment of $31,970 and Medicare premiums of $546 
were withheld.

At his December 2001 hearing, the veteran said that he had 
called VA on several occasions in about March and April of 
1999, and reported the receipt of SSA benefits.  He said he 
was informed that it would "be taken care of."  He stated 
that he knew his benefits had to be reduced because of the 
SSA income, but he continued to retain the entire amount of 
the payments because he needed the money to pay his bills.

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income. 38 C.F.R. § 
3.660(a).  As described above, the veteran had been informed 
that the amount of his pension was based on all sources 
income, and that failure to provide this information may 
result in an overpayment.

The veteran was notified in November 1998 that he would begin 
receiving SSA benefits, and payments commenced in March 1999.  
He has not disputed having received this income, and he 
testified that he knew this meant that his VA pension 
benefits would be reduced.

The veteran states that he telephoned several times in early 
1999 to inform VA of his award of SSA benefits, and that he 
was told it would all be taken care of.  However, there is no 
record or corroboration of any such telephone calls.  
Further, the veteran continued to retain pension benefits 
paid at the higher rate.  At his hearing, he stated that this 
was because he needed to pay bills.  Nevertheless, the fact 
remains that he accepted the payments, although he knew he 
was not entitled to the full amount.  In addition to his 
receipt of a large lump sum payment from SSA in March 1999, 
he earlier received a large lump sum payment from VA in 
October 1997, and of course he had periodic SSA and VA 
monthly payments during the time of this overpayment.  In 
short, he had substantial income during the time covered by 
the $12,714 pension overpayment.  Even if financial hardship 
were justification (and it is not) for acceptance and 
retention of pension benefits to which one is not entitled, 
such would be inapplicable here, given the veteran's 
financial picture at the time.

The veteran's actions, which gave rise to this overpayment, 
demonstrate an intent to seek unfair advantage with regard to 
VA pension benefits.  Further, he had been informed of the 
likely consequences, and his intentional failure to report 
income resulted in a loss to the government in the amount of 
the overpayment.

Since bad faith in the creation of the $12,714 pension 
overpayment has been shown, waiver of recovery of this amount 
is precluded by law. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962, 1.965.  Hence, the principles of equity and good 
conscience, such as any current financial hardship, are not 
applicable.  Bad faith is shown by a preponderance of the 
evidence, and thus the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) does not apply.  Waiver of recovery of the $12,714 
pension overpayment is denied.


ORDER

Waiver of recovery of the pension overpayment attributable to 
payments made from April 1999 through September 2000, in the 
amount of $12,714, is denied. 



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


